EXHIBIT 10.1

 

--------------------------------------------------------------------------------

 

JOINT VENTURE AGREEMENT

BY AND BETWEEN

DISTRIBUTED ENERGY SYSTEMS CORP.

AND

MORGAN STANLEY WIND LLC

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I     DEFINITIONS    1 ARTICLE II    COMMITMENTS;
CONTRIBUTIONS    3 2.01.    Target Capital Proportions    3 2.02.    Capital
Contributions    3 ARTICLE III    RIGHTS AND OBLIGATIONS OF THE PARTIES    4
3.01.    Advisory Services    4 3.02.    DESC Reimbursements    4 3.03.   
Presentation of Opportunities to MS    4 3.04.    GSP Right to Pursue Certain
Identified Opportunities.    4 3.05.    Investments by Third Parties    5 3.06.
   Other Activities    5 3.07.    Project Financing    5 ARTICLE IV    TERM AND
TERMINATION    6 4.01.    Term    6 4.02.    Termination of Agreement    6
ARTICLE V    REPRESENTATIONS AND WARRANTIES OF THE PARTIES; CERTAIN AGREEMENTS
   6 5.01.    Representations and Warranties of MS    6 5.02.    Representations
and Warranties of DESC    7 5.03.    Project Companies    7 5.04.    EPC and O&M
Services    7 ARTICLE VI    MISCELLANEOUS    7 6.01.    Validity    7 6.02.   
Applicable Law    7 6.03.    Binding Agreement    7 6.04.    Headings    8 6.05.
   Terminology    8 6.06.    Counterparts    8 6.07.    Entire Agreement    8
6.08.    No Third Party Rights    8 6.09.    Consequential Damages    8 6.10.   
Public Announcements; Press Releases    8 6.11.    Payment of Expenses    8
6.12.    Confidentiality    8 6.13.    Notices    9 6.14.    Assignment    9
6.15.    No Authority    9

 

- i -



--------------------------------------------------------------------------------

JOINT VENTURE AGREEMENT

THIS JOINT VENTURE AGREEMENT is dated as of March 7, 2007, by and between
Distributed Energy Systems Corp., a Delaware corporation., a Delaware
corporation (“DESC”), and Morgan Stanley Wind LLC, a Delaware limited liability
company (“MS”). Each capitalized term utilized in this Agreement shall have the
meaning ascribed to such term in Article I.

RECITALS

WHEREAS, the parties desire to establish a joint venture for the purposes of
(i) the development, structuring and negotiation of proposals for projects
utilizing (a) waste-to-energy technology, (b) combined heat and power technology
and (c) other alternative energy sources (each a “Project”) and (ii) the making
of equity investments in companies that own and operate the Projects and are
structured as entities that are classified as partnerships under the Code (each
a “Project Company”).

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto, intending to be legally bound hereby, agree as follows:

ARTICLE I

DEFINITIONS

1.01. Definitions. The following terms have the definitions indicated whenever
used in this Agreement with initial capital letters:

(A) “Affiliate”: When used with reference to a specified Person, (a) any Person
that directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with the specified Person, (b) any
Person who, from time to time, is (i) an officer or director of a specified
Person or (ii) a spouse or immediate family relative of a specified Person and
(c) any Person which, directly or indirectly, is the beneficial owner of 25% or
more of any class of equity securities or other ownership interests of the
specified Person or of which the specified Person is directly or indirectly the
owner of 25% or more of any class of equity securities or other ownership
interests, which definition shall, as applied to DESC, specifically include any
officer, director or member of DESC.

(B) “Agreement”: This Joint Venture Agreement, as it may be amended from time to
time.

(C) “Bankruptcy”: For purposes of this Agreement, the institution by a
referenced Person of a voluntary case in bankruptcy, or the voluntary taking
advantage by a referenced Person of any bankruptcy or insolvency law, or the
entry of an order, judgment or decree by a court of competent jurisdiction which
continues in effect and unstayed for sixty (60) days of such Person as bankrupt
or insolvent, or the filing by such Person of any petition or answer seeking for
itself any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, or the filing by such Person of any answer admitting (or the failure
by such Person to make a required responsive pleading to) the material
allegations of a petition filed against such Person in any such proceeding or
the seeking or consenting to or acquiescence in the judicial appointment of any
trustee, fiscal agent, receiver or liquidator of such Person or of all or any
substantial part of its properties or, if within ninety (90) days after the
commencement of an involuntary case or action against such Person seeking any
bankruptcy, reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, the failure of such case or action to have been dismissed or all
orders in proceedings



--------------------------------------------------------------------------------

thereunder affecting the operations or the business of such Person stayed, or if
the stay of any such order or proceeding thereafter shall be set aside, or, if
within ninety (90) days after the judicial appointment without the consent or
acquiescence of such Person of any trustee, fiscal agent, receiver or liquidator
of such Person or of all or any substantial part of its properties or the
insolvency of such Person, such appointment shall not have been vacated, or the
making by such Person of a general assignment for the benefit of creditors or
the admission in writing by such Person that its assets are insufficient to pay
its liabilities as they come due.

(D) “Business Day”: Any day on which banks located in New York, New York are not
required or authorized to be closed for the conduct of regular banking business.

(E) “Capital Proportion”: With respect to MS, shall mean 85%, and with respect
to DESC, shall mean 15%.

(F) “Code”: The U.S. Internal Revenue Code of 1986, as amended.

(G) “Consent”: The written consent of a Person to do the act or thing for which
the Consent is solicited, or the act of granting such Consent, as the context
may require.

(H) “Control”: With respect to any Person, the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.

(I) “DESC”: Distributed Energy Systems Corp., a Delaware corporation.

(J) “Development Budget”: A budget for all Initial Development Costs and
Post-Approval Development Costs for each Project.

(K) “Effective Date”: Shall mean March 6, 2007, the date on which DESC and MS
have executed and delivered this Agreement.

(L) “Effective Time”: Shall mean the time on the Effective Date at which DESC
and MS have executed and delivered this Agreement.

(M) “GSP Group”: Shall have the meaning ascribed to such term in Section 3.04.

(N) “Initial Development Costs”: Shall mean, with respect to any Project, costs
incurred by DESC or its Affiliates in connection with work performed on such
Project prior to the approval by MS, in accordance with Section 3.03(A), of the
Proposal regarding such Project, including (i) third party costs, including
legal, accounting, engineering, economic consulting and environmental consulting
fees and (ii) costs of DESC or its Affiliates (at their prevailing rates) for
development services, including in-house engineering and other services,
provided that “Development Costs” shall not include any salaries, employee
benefits and other fixed costs or expenses of DESC’s or any of its Affiliates’
management and business development and sales personnel.

(O) “Investment”: Any equity investment in any Project.

(P) “Investment Budget”: A budget for each Investment, as determined and jointly
prepared by DESC and MS from time to time, where material expenses (particularly
third-party expenses) of pursuing such Investment are budgeted.

 

2



--------------------------------------------------------------------------------

(Q) “Lower Contribution Request”: Shall have the meaning ascribed to such term
in Section 3.03(A).

(R) “MS”: Morgan Stanley Wind LLC, a Delaware limited liability company.

(S) “Non-Public Information”: Shall have the meaning ascribed to such term in
Section 6.12.

(T) “Notice”: A writing containing the information required by this Agreement to
be communicated to a Person and delivered to such Person pursuant to
Section 6.13.

(U) “Parties”: MS and DESC collectively.

(V) “Party”: Each of MS and DESC.

(W) “Person”: Any individual, partnership, corporation, limited liability
company, trust or other entity.

(X) “Post-Approval Development Costs”: Shall mean, with respect to any Project,
projected costs for work to be performed on such Project following the approval
by MS, in accordance with Section 3.03(A), of the Proposal regarding such
Project, including (i) third party costs, including legal, accounting,
engineering, economic consulting and environmental consulting fees and
(ii) costs of DESC or its Affiliates (at their prevailing rates) for development
services, including in-house engineering and other services, provided that
“Development Costs” shall not include any salaries, employee benefits and other
fixed costs or expenses of DESC’s or any of its Affiliates’ management and
business development and sales personnel.

(Y) “Project”: Shall have the meaning ascribed to such term in the recitals.

(Z) “Project Company”: Shall have the meaning ascribed to such term in the
recitals.

(AA) “Proposal”: Shall have the meaning ascribed to such term in
Section 3.03(A).

(BB) “Securities Act”: The U.S. Securities Act of 1933, as amended, and all
rules, rulings and regulations promulgated thereunder.

ARTICLE II

COMMITMENTS; CONTRIBUTIONS

2.01. Target Capital Proportions. The Capital Proportions reflect the intended
relative proportions as between each Party for purposes of (i) paying expenses
and disbursements from time to time in accordance with the provisions of any
Investment Budget, (ii) after approval by MS, in accordance with
Section 3.03(A), of any Proposal regarding a Project, paying the Initial
Development Costs of such Project, (iii) paying, on a monthly basis in
accordance with applicable Development Budgets, invoiced Post-Approval
Development Costs of Projects and (v) funding Investments approved by MS and
DESC.

2.02. Capital Contributions. Following MS’s approval, in accordance with
Section 3.03(A), of Proposals regarding Projects, and, in the case of
Investments, approval by DESC, the Parties shall make cash capital contributions
to the capital of Project Companies in the proportion to their respective
Capital

 

3



--------------------------------------------------------------------------------

Proportions, provided, that, if MS, in accordance with Section 3.03(A), approves
a Lower Contribution Request regarding Initial Development Costs, Post-Approval
Development Costs or an Investment, each of the Parties shall make cash capital
contributions in accordance with such Lower Contribution Request.

ARTICLE III

RIGHTS AND OBLIGATIONS OF THE PARTIES

3.01. Advisory Services. Unless MS engages one or more third parties to provide
administrative and ministerial services to Project Companies, DESC shall provide
such services to Project Companies and will be reimbursed by MS at DESC’s
prevailing rates for such services.

3.02. DESC Reimbursements. As soon as reasonably practicable after MS’s
approval, in accordance with Section 3.03(A), of any Proposal regarding a
Project, MS shall reimburse to DESC the Initial Development Costs for such
Project.

3.03. Presentation of Opportunities to MS.

(A) Except as provided in Sections 3.04 and 3.05, MS shall, along with DESC,
have the exclusive right to finance and develop each potential Project that is
generated by or presented to DESC or its Affiliates during the Initial Term and
any Renewal Term and that is not prohibited by this Agreement, unless prior
approval has been obtained from MS that such Project may be financed or
developed by another Person which is not MS or an Affiliate thereof. In order to
facilitate review and approval of particular potential financings and
developments of Projects, DESC may at any time, following the performance of
initial development work for a Project, present to MS a proposal to finance and
complete development of a particular proposed Project (a “Proposal”), which
proposal shall include, among other items, a Development Budget and any request
by DESC to fund Initial Development Costs or to fund the required Investment for
such Project other than in the same proportion as its Capital Proportion (a
“Lower Contribution Request”). MS shall make and deliver to DESC a written
determination as to any such proposal within ten (10) Business Days after
delivery to MS by DESC of reasonably sufficient information necessary in order
to reach such decision. Any such Project which is not approved for investment or
pursuit, as the case may be, by MS in accordance with the preceding sentence
shall be treated as an Investment described in Section 3.05. Notwithstanding the
foregoing, DESC shall not be obligated to present to MS any opportunity to
finance or develop a Project if (a) the customer commissioning the services of
DESC or an Affiliate of DESC for such Project has agreed to provide or procure
the entire amount of financing required for such Project, provided that neither
DESC nor any of its Affiliates participate in such financing, (b) such Project
utilizes DESC’s PEM electrolysis technology or (c) DESC has determined in good
faith that such Project can not be technically or financially viable.

(B) MS may, but shall not be obligated to, present to DESC any opportunity to
finance or develop (in each case, with MS) a Project that is generated by or
presented to MS or its Affiliates.

3.04. GSP Right to Pursue Certain Identified Opportunities. MS agrees that the
Global Structured Products Group within Morgan Stanley & Co. Incorporated (the
“GSP Group”) will only make Investments presented to it by DESC through Project
Companies or otherwise in accordance with this Agreement, and the GSP Group will
not seek to circumvent the requirements of this provision through any Affiliate.
Notwithstanding the foregoing, the GSP Group and its Affiliates may acquire any
Investment which constitutes an Identified Opportunity (as defined below) if
(i) within five (5) Business Days of the Investment becoming an Identified
Opportunity, MS delivers a Notice to DESC that it was, in good faith, aware of
and actively considering whether or not to pursue (or had decided to pursue) the
Identified Opportunity prior to the time at which it became an Identified
Opportunity, or (ii) there has not

 

4



--------------------------------------------------------------------------------

been, in the reasonable determination of MS, for any period of 180 days after
the date such Identified Opportunity became an Identified Opportunity, material
action taken by DESC to advance such Identified Opportunity. For purposes of
this Section 3.04, an Investment shall be considered to become an “Identified
Opportunity” at the time DESC delivers to MS a notice of Identified Opportunity
in such form of identification as is mutually agreed upon by DESC and MS.

3.05. Investments by Third Parties. In the event that MS elects not to
participate in an Investment (through the procedure set forth in Section 3.03(A)
above or otherwise), or elects not to make the entire Investment, DESC and its
Affiliates may make such Investment or permit a third party to do so. In the
event that DESC or any of its Affiliates elects to approach third parties to
make any such Investment, DESC shall provide notice thereof to MS. If MS shall
make and deliver to DESC within ten (10) Business Days of such notice a written
determination to make the entire amount of the required Investment, DESC and its
Affiliates may not seek the participation of any third party in such Investment.

3.06. Other Activities. Subject to Section 3.03, MS and its Affiliates may
engage in or possess an interest in other business ventures of every nature and
description for their own account, independently or with others, whether or not
such other enterprises shall be in competition with any activities of DESC; and
DESC shall not have any right by virtue of this Agreement in and to such
independent ventures or to the income or profits derived therefrom.

3.07. Project Financing.

(A) MS shall have the exclusive right to (i) provide and/or structure, as
appropriate, as broker-dealer the project financing, term debt, equipment
financing, construction financing, tax equity financing or other financing for
any Project, (ii) structure third party equity financing for any Project,
(iii) provide investment banking services with respect to any Investment to the
extent being pursued by MS and (iv) provide financing for any solar, wind or
renewable fuel technology projects developed by DESC or its Affiliates that
produce federal tax credits and for which the customer commissioning the
services of DESC or an Affiliate of DESC, as applicable, has requested that DESC
or an Affiliate of DESC, as applicable, provide or procure the financing. MS may
exercise the foregoing rights directly or through an Affiliate, provided that
the terms and conditions of such arrangements, including the fees and other
compensation charged, shall be no less favorable to the applicable Project
Company than the Project Company could arrange on an arm’s-length basis with
unrelated third parties.

(B) If any interest rate, equity-related, commodity-related or currency hedges
or currency conversions are required in connection with Investments being
pursued by MS, MS shall submit a proposal with respect to such transaction and
shall be retained by the applicable Project Companies to assist with such
transactions on mutually agreeable terms, provided that MS’s proposal shall be
no less favorable to the Project Companies than the Project Companies could
arrange on an arm’s-length basis with unrelated third parties. In the event an
unrelated third party offer is more favorable, MS shall have a period of ten
(10) Business Days to match the terms and conditions of such third party offer.
Following the expiration of such period, in the event MS does not match such
offer, the Project Company may enter into such transaction with the third party.

(C) MS shall have an exclusive right of first refusal to arrange for power
off-take in lieu of a power purchase agreement for any Investment.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

TERM AND TERMINATION

4.01. Term. This Agreement shall commence on the date hereof and continue for a
period of five (5) years from the date hereof (the “Initial Term”). Thereafter,
this Agreement shall be automatically renewed for a successive twelve (12)-month
period (each, a “Renewal Term”) unless any Party shall otherwise notify the
other Party in writing at least thirty (30) days prior to the scheduled
expiration date of the Initial Term or Renewal Term, as applicable.

4.02. Termination of Agreement. This Agreement may be terminated during the
Initial Term or a Renewal Term by:

(A) the mutual consent of MS and DESC;

(B) either Party upon 60 days’ notice to the other Party within 15 days after
the first anniversary of the date hereof, if no Projects have been approved by
MS by such first anniversary in accordance with Section 3.03(A);

(C) either party upon the Bankruptcy or dissolution of the other Party;

(D) MS upon the occurrence of a material breach of this Agreement by DESC, which
breach continues for a period of thirty (30) days following the receipt by DESC
of Notice of such material breach from DESC (which Notice shall be sent upon the
determination by DESC that such material breach exists), or such longer period
(not to exceed an additional forty-five (45) days) as is reasonably necessary
under the circumstances to remedy such breach;

(E) DESC upon the occurrence of a material breach of this Agreement by MS, which
breach continues for a period of thirty (30) days following the receipt by MS of
Notice of such material breach from DESC (which Notice shall be sent upon the
determination by DESC that such material breach exists), or such longer period
(not to exceed an additional forty-five (45) days) as is reasonably necessary
under the circumstances to remedy such breach; and

(F) MS upon the occurrence of (i) a change of Control of DESC or (ii) a material
breach of that certain Warrant Agreement, dated the date hereof, by and between
DESC and MS.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PARTIES; CERTAIN AGREEMENTS

5.01. Representations and Warranties of MS. MS represents, warrants and
covenants that as of the Effective Time:

(A) MS is a duly formed and validly existing limited liability company under the
laws of the State of Delaware, with full power and authority to perform its
obligations herein.

(B) MS is a wholly-owned subsidiary of Morgan Stanley.

(C) This Agreement has been duly authorized, executed and delivered by MS and,
upon due authorization, execution and delivery by DESC, will constitute the
valid and legally binding agreement of MS enforceable in accordance with its
terms against MS.

 

6



--------------------------------------------------------------------------------

5.02. Representations and Warranties of DESC. DESC represents, warrants and
covenants that as of the Effective Time:

(A) DESC is a duly formed and validly existing corporation under the laws of the
State of Delaware, with full power and authority to perform its obligations
herein.

(B) This Agreement has been duly authorized, executed and delivered by DESC and,
upon due authorization, execution and delivery by MS, will constitute the valid
and legally binding agreement of DESC enforceable in accordance with its terms
against DESC.

5.03. Project Companies. Each Project Company shall (a) own and operate only one
Project and (b) own and control all development assets, including all
development rights, permits, easements, conveyances, leases, contracts and bids,
associated with such Project, provided that, prior to the formation of a Project
Company, all associated development assets may be owned and controlled by DESC.
A Project Company may be wholly-owned by MS and DESC collectively (including
Affiliates thereof) or may have one or more additional equity investors,
including customers or other Persons introduced by MS and seeking to participate
in an Investment in such Project Company. As the Projects progress, the Parties
agree to work together in good faith to establish more formal procedures and
policies to guide their working relationship under this Agreement and to develop
fair and appropriate governance structures and policies for the Project
Companies.

5.04. EPC and O&M Services. DESC shall have the exclusive right to provide to
each Project Company (i) engineering, procurement and construction services
pursuant to an EPC Contractor Services Agreement and (ii) operations and
maintenance services pursuant to an O&M Contract Services Agreement, provided
that the terms and conditions of such arrangements, including the fees and other
compensation charged, shall be no less favorable to such Project Company than
the Project Company could arrange on an arm’s-length basis with unrelated third
parties. If DESC shall elect not to provide such services to a Project Company,
such Project Company may enter into an agreements with a third party for the
provision of such services to such Project Company.

ARTICLE VI

MISCELLANEOUS

6.01. Validity. Each provision of this Agreement shall be considered separate
and, if for any reason, any provision(s) which is not essential to the
effectuation of the basic purposes of this Agreement is determined to be
invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not impair the operation of or affect those provisions of
this Agreement which are otherwise valid. To the extent legally permissible, the
parties shall substitute for the invalid, illegal or unenforceable provision a
provision with a substantially similar economic effect and intent.

6.02. Applicable Law. This Agreement, and the application or interpretation
thereof, shall be governed exclusively by its terms and by the laws of the State
of Delaware, without regard to the principles of conflict of laws provisions
thereof.

6.03. Binding Agreement. This Agreement and all terms, provisions and conditions
hereof shall be binding upon the Parties, and shall inure to the benefit of the
parties hereto and, except as otherwise provided herein, to their respective
heirs, executors, personal representatives, successors and lawful assigns.

 

7



--------------------------------------------------------------------------------

6.04. Headings. All Section headings in this Agreement are for convenience of
reference only and are not intended to qualify the meaning of any section.

6.05. Terminology. All personal pronouns used in this Agreement, whether used in
the masculine, feminine or neuter gender, shall include all other genders, the
singular shall include the plural, and vice versa, as the context may require.
All references to Articles, Sections and Schedules refer to the Articles,
Sections and Schedules in or attached to this Agreement except where the context
makes clear a reference to another source.

6.06. Counterparts. This Agreement may be executed in several counterparts, and
all so executed shall constitute one Agreement, binding on all of the parties
hereto, notwithstanding that all the parties are not signatories to the original
or the same counterpart.

6.07. Entire Agreement. This Agreement (including the Schedules), and any other
written agreements between DESC and MS, contains the entire understanding among
the Parties and supersede all prior written or oral agreements among them
respecting the within subject matter, unless otherwise provided herein.

6.08. No Third Party Rights. This Agreement is intended solely for the benefit
of the parties hereto and, except as expressly provided to the contrary in this
Agreement (including those provisions which are for the benefit of the
Indemnified Parties), is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto.

6.09. Consequential Damages. Notwithstanding any provision in this Agreement to
the contrary, to the fullest extent permitted by law, no Party or any Affiliate
thereof shall be liable to any other Party or to their respective Affiliates
under this Agreement for consequential, incidental, special, indirect or
punitive damages of any nature, including lost profits or revenues, the cost of
capital or lost business opportunity. The Parties intend that the waivers and
disclaimers of liability, releases from liability, and limitations and
apportionments of liability expressed herein shall apply, whether in contract or
in tort, even in the event of the application of strict liability or in the
event of the fault or negligence (in whole or in part) of or breach of contract
by a Party or its Affiliate released or whose liability is waived, disclaimed,
limited, apportioned or fixed, and shall extend to such Party’s Affiliates and
its and their constituent partners, shareholders, directors, officers,
employees, representatives and agents. The Parties also intend and agree that
such provisions shall continue in full force and effect notwithstanding the
termination, suspension, cancellation or rescission of this Agreement.

6.10. Public Announcements; Press Releases. Except as required by law, DESC
shall not, and DESC shall procure that none of its Affiliates shall, issue any
press release or otherwise make public any information with respect to the
subject matter of this Agreement nor the transactions contemplated hereby,
without the prior written consent of MS.

6.11. Payment of Expenses. Except as otherwise provided in this Agreement, the
parties to this Agreement shall pay all of their own expenses relating to the
transactions contemplated by this Agreement, including the fees and expenses of
their respective counsel and financial advisors.

6.12. Confidentiality. Each Party shall maintain the confidentiality of
“Non-Public Information,” provided, that such Party may disclose “Non-Public
Information” to its Affiliates, officers, employees, agents, professional
consultants and regulators. As used in this Section 6.12, “Non-Public
Information” means information regarding MS or DESC (including information
regarding any Person in which the Parties contemplate acquiring, any Investment)
received by a Party pursuant to this Agreement, but does not include information
that (A) was publicly known at the time a Party receives such

 

8



--------------------------------------------------------------------------------

information pursuant to this Agreement, (B) subsequently becomes publicly known
through no act or omission by a Party or (C) is communicated to the Parties by a
third party free of any obligation of confidence known to the Parties.

6.13. Notices. Any notice, demand, offer, or other instrument required or
permitted to be given pursuant to this Agreement shall be in writing signed by
the Party giving such notice and shall, to the extent reasonably practicable, be
sent by telecopy, and if not reasonably practicable to send by telecopy, then by
hand delivery, overnight courier, telegram or certified mail (return receipt
requested), to the other parties at the addresses set forth below:

 

   (a)   If to DESC, to it at:               Distributed Energy Systems Corp.   
        10 Technology Drive            Wallingford, CT 06492           

Attention: Peter Tallian

Telephone: (203) 678-2148

Fax: (203) 678-2284

         (b)   If to MS, to it at:               Morgan Stanley Wind LLC      
    

1585 Broadway, floor 04

Attention: Edward Levin

Telephone: (212) 761-5979

           Fax: (212) 507-3116      

A notice shall be deemed given and received effectively (i) upon personal
delivery, (ii) if sent by facsimile when confirmation of transmission is
received or, if such confirmation is received on a day other than a Business
Day, on the next Business Day, (iii) if delivered by overnight courier, on the
next Business Day after delivery to the overnight courier service and (iv) if
sent by registered or certified mail, three (3) Business Days after delivery to
the United States postal service; provided, however, that any written
communication containing such information actually received by a Person shall
constitute notice for all purposes of this Agreement.

6.14. Assignment. Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by either Party without the prior written consent of
the other Party.

6.15. No Authority. Neither Party shall have any power or authority to bind the
other Party or to sign any agreement or document in the name of the other Party.

[Signature page follows.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Time.

 

DISTRIBUTED ENERGY SYSTEMS CORP. By:  

/s/ Ambrose L. Schwallie 03/07/07

Name:   Ambrose L. Schwallie Title:   Chief Executive Officer MORGAN STANLEY
WIND LLC By:  

/s/ Aaron Lubowitz

Name:   Aaron Lubowitz Title:   Managing Director